                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

 Planned Parenthood Southwest Ohio             :
 Region, et al.,                               :
                                               : Case No. 1:15-cv-00568
                 Plaintiffs,                   :
                                               : Judge Michael R. Barrett
                 vs.                           :
                                               :
 Richard Hodges,                               :
 in his official capacity as the Director of   :
 the Ohio Department of Health,                :
                                               :
                 Defendant.


                                           ORDER

       This matter is before the Court on Defendant’s Motion to Compel Document

Production. (Doc. 92). Plaintiffs filed a Response, (Doc. 107), the Court held oral

argument, (Doc. 113), and Plaintiffs later provided non-party patient medical files for in

camera review.



                                      I. BACKGROUND

       Defendant moves the Court to compel Plaintiffs—Planned Parenthood Southwest

Ohio Region (“PPSWO”) and Women’s Med Group Professional Corporation

(“WMGPC”)—and interested parties—Planned Parenthood of Greater Ohio (“PPGOH”)

and T&S Management of Columbus, LLC (“T&S”)—to produce documents responding to

discovery requests. (Doc. 92). Specially, Defendant requested all documents, including

individual patient medical files with identifying information redacted, relating to patients

who received abortion services at Plaintiffs’ or the interested parties’ facilities and (1) had
medical complications that occurred at or near the time of those services which did not

result in a direct transfer from the facilities to a hospital or (2) went to a hospital after

discharge from their facilities.         (Id., Attachments 1 and 2, Requests 4 and 9), (id.,

Attachments 10 and 11, Requests 1 and 5). The timeframe for the requests “is January 1,

2011 through the present.” (Id., Attachments 1, 2, 10, and 11).

          Regarding the first group of requested documents, Plaintiffs initially responded

that, for patients who had complications at the time of abortion services and were treated

at their facilities, Defendant already has their Confidential Abortion Reporting (“CAR”)

forms. (Doc. 92, Attachment 7). Regarding patients who had complications after the

abortion services and were treated at their facilities, Plaintiffs stated that Defendant

already has their Post Abortion Care Reports for Complications (“PCR”). (Id.). With

respect to patients who had complications either at or after the time of abortion services

and were treated at Plaintiffs’ facilities, Plaintiffs asserted that they provided Defendant

with a summary of “the number and types of abortion-related complications from 2011

through 2017” in a document titled “Annual Complication of Summary.” (Id.). In a

supplemental letter to Defendant, PPSWO proposed that it could “provide a summary of

the complications for these surgical patients by providing a Form 51, (‘Post-Abortion

Complication Log’)”, for all complications treated at PPSWO since mid-2014 onward in

lieu of producing the actual patients’ charts. 1             (Doc. 92, Attachment 8).        WMGPC

proposed creating a similar “summary that includes the patient chart number and the type

and date of each complication” in lieu of producing the actual patients’ charts. (Id.).

WMGPC did not provide a time-frame for this offer. (Id.). With respect to patients who



1   PPSWO notes that “[t]his form was implemented in early 2014.” (Doc. 92, Attachment 8).

                                                    2
had medical complications at or after the time of abortion services and were treated at

PPGOH’s and T&S’ facilities, both initially responded that Defendant “already collects and

possesses complication data” from those clinics pursuant to Ohio Rev. Code §

3701.79(H). (Doc. 92, Attachment 12) (emphasis in original).

       Regarding the second group of requested documents, PPSWO identified 20

patient charts and agreed to produce the PCR forms for Defendant, if available in the

charts. 2 (Doc. 92, Attachment 7). WMGPC identified 34 patient charts and agreed to

produce the PCR forms for Defendant, if available. (Id.). PPGOH informed Defendant

that his “request would require PPGOH’s staff to spend hundreds of hours reviewing

thousands of individual patient records, and . . . it would require [] staff to spend time and

resources identifying and retrieving archived hard copy medical records that are located

in an off-side storage facility.” (Doc. 92, Attachment 12). T&S responded that it “has no

system for identifying patients who were hospitalized after discharge prior to the fall of

2017 . . . so identifying all abortion patients who were hospitalized after discharge would

require staff to spend hundreds of hours reviewing thousands of individual patient records

to see if there is any record of a post-discharge hospitalization.” (Id.).



                    II. PARTIES’ ARGUMENTS BEFORE THE COURT

       Defendant asserts that the information in the requested documents, namely

individual patient files, is relevant to his defense of Ohio’s safety interests in regulating

ambulatory surgical facilities (“ASFs”) which includes facilities that provide abortions.

(Doc. 92). He argues that the patient files are the most detailed and direct information


2PPSWO explains that, “[i]n some cases, a copy of the PCR form is placed in the patient file. In other
cases, a copy is not kept in the patient file.” (Doc. 92, Attachment 7).

                                                  3
describing what happened during a specific abortion complication. (Id.). He contends

that production of the documents is not unreasonable, as confidentiality interests are

adequately safeguarded through the case’s protective orders and his request that

Plaintiffs redact patient-identifying information, Plaintiffs have already identified relevant

patient files with respect to the second group of requested documents, and Ohio laws

require documentation of complications that occur at the facilities. (Id.) (citing Ohio Rev.

Code § 3701.79(C) and Ohio Admin. Code § 3701-83-12(C)(6)).

        Plaintiffs, PPGOH, and T&S respond that the requested documents are not

relevant as this case concerns the constitutionality of Ohio’s Written Transfer Agreement

requirement, 3 Public Hospital Ban, 4 and Automatic Suspension Provision 5 under the

Fourteenth Amendment as those Ohio laws relate to ASFs that provide abortions. (Doc.

107, PageID 1646) (emphasis omitted). Thus, according to Plaintiffs and the interested

parties, the only relevant medical records are those that include information about when

a “patient experienced an emergency abortion complication resulting in a direct transfer

from the abortion facility to the hospital.” (Id.) (emphasis omitted). They also argue that

compelling the production of the requested interested-party patient files would violate their

patients’ Fourteenth Amendment informational privacy rights. (Id.; PageID 1652-58).

They conclude by arguing that, even assuming the information contained in the patient

files was relevant, Defendant’s request violates discovery proportionality principles. (Id.,

PageID 1651) (citing id., Attachments 7-11).




3
  Ohio Rev. Code. § 3702.303(A).
4
  Ohio Rev. Code. § 3727.60(B).
5
  Ohio Rev. Code. § 3702.309(A).

                                              4
                                      III. ANALYSIS

                            a. Federal Rules of Civil Procedure

       The Federal Rules of Civil Procedure provide that, unless the court orders

otherwise, “the scope of discovery is as follows: Parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party's claim or defense and proportional

to the needs of the case.” Fed. R. Civ. Pro. 26(b)(1). However, “the court must limit the

frequency or extent of discovery otherwise allowed. . . if it determines that” “the discovery

sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P.

26(b)(2)(C). A party may file a motion to compel discovery when another party fails to

provide a proper response to the request for the production of documents. Fed. R. Civ.

P. 37(a)(3)(B).

                                     b. Motion Denied

       On consideration of the parties’ briefing, their arguments presented at the hearing,

and the Court’s in camera review of four sample patient medical files, the Court denies

Defendant’s Motion to Compel, (Doc. 92), for two principal reasons: concern surrounding

both the burden of production and the informational privacy rights of Plaintiffs’ and the

interested parties’ patients.

                                  i. Burden of Production

       Assuming without deciding that the requested documents are relevant, the Court

finds that most of the information that Defendant seeks can be obtained from other

sources. See Fed. R. Civ. P. 26(b). Defendant already has Plaintiffs’ CAR forms which

“document complications at the time of the abortion, and [] provide information on the



                                             5
specific type of abortion complication.” (Doc. 92, Attachment 7), (Doc. 107, Attachment

12).   Defendant also has Plaintiffs’ PCR forms which detail the particular types of

complications and the treatment provided after an abortion. (Doc. 92, Attachment 7),

(Doc. 107, Attachment 13). Indeed, as Defendant noted, Plaintiffs and the interested

parties are required by Ohio laws to report any abortion complications that occur at or

after abortions provided at their facilities and, so, Defendant already has these reports.

(Doc. 92, PageID 903). In particular, Ohio Revised Code § 3701.79(C) states that, “[t]he

attending physician shall complete an individual abortion report for each abortion the

physician performs upon a woman . . . The report shall include, but is not limited to, all of

the following: . . . (6) Complications by type.” Ohio Revised Code § 3701.79(H) provides

that “[e]ach case in which a physician treats a post abortion complication shall be reported

on a post abortion complication form. The report shall be made upon a form prescribed

by the department, shall be signed by the attending physician, and shall be confidential.”

       In addition to the above requirements, Ohio Administrative Code 3701-83-12(A)

mandates that each health care facility must “establish a quality assessment and

performance improvement program designed to systematically monitor and evaluate the

quality of patient care, pursue opportunities to improve patient care, and resolve identified

problems.” And, “[t]he quality assessment and performance improvement program shall”

“[d]ocument and review all unexpected complications and adverse events, whether

serious injury or death, that arise during an operation or procedure.” Ohio Admin. Code

3701-83-12(C)(6). As Defendant has not asserted otherwise, the Court assumes that he

has these assessment reports for Plaintiffs and the interested parties.

       Plaintiffs also provided the Court with supplementary information regarding the



                                             6
documents they have given to Defendant in addition to their initial responses discussed

above, see supra Section I, and under Ohio’s reporting requirements. (Doc. 107, PageID

1649-50).   PPSWO and WMGPC, in response to written interrogatories, provided

Defendant with charts listing, among other things, conditions or situations that are not

considered to be abortion complications, conditions or situations that are considered to

be abortion complications, whether a specific complication has occurred at their facilities,

and whether a patient sought hospital care after discharge from their facilities. (Doc. 108,

SEALED, Attachments 1, 2, and 3).            Plaintiffs have also provided “documents

summarizing the number and types of abortion-related complications” at their facilities.

(Doc. 108, SEALED, Attachments 4 and 5).

       In addition to the documents and information Defendant already has, PPSWO’s

Rule 30(b)(6) designee explained that, to produce the two groups of requested

documents, the facility would have “to expend 528 hours locating, retrieving, scanning

and sending” the requested patient medical records to their attorneys to be redacted.

(Doc. 107, Attachment 7, PageID 1676). WMGPC’s designee stated that it would have

“to expend 185 additional hours locating, retrieving, reviewing, scanning, cataloging, and

delivering” the requested medical records to their attorneys. (Doc. 107, Attachment 8,

PageID 1681-82). PPGOH’s designee contends that it would be “required to expend

approximately 121 hours of staff time . . . locating, retrieving, and scanning” 153 medical

records before sending to counsel. (Doc. 107, Attachment 9, PageID 1687). T&S’s

designee explained that one of its two facilities did not formally track abortion

complications in a log until January 2017 and estimated that staff would need to review

6,000 patient charts and that review would take 3,000 hours before they could give them



                                             7
to their lawyers. (Doc. 107, Attachment 10, PageID 1690). T&S’s designee also stated

that, for its other facility, if it “had to pull, review, and identify complications from the log

since 2011, it would take 7,800 hours of staff time.” (Id. at PageID 1691). The trial

attorney for Plaintiffs, who also represents the interested parties, declared that, based on

the approximations of the Rule 30(b)(6) designees, “[t]he estimate total time for [her] staff

and [her]self to organize, review, and redact these records . . . would be approximately

831 hours.” (Doc. 107, Attachment 11, PageID 1695).

       To the extent that Defendant asserts that he wants the patient files because “this

case directly involves Ohio’s safety interests in regulating outpatient surgical facilities,

making medical complications a natural part of the discussion,” (Doc. 92, PageID 901),

he fails to explain, on more than a general level, why the CAR, PCR, and Annual

Summary reports—all of which describe medical complications—fail to reveal “the types

of problems that could result in future emergencies or transfers” and “may also provide

insight into why having regulations in place for emergency transfers is necessary.” (Doc.

92, PageID 899). Rather, his arguments appear to be based on his conclusion that

Plaintiffs waited too long to respond to his reasonable discovery request and general

theories of relevancy in discovery. See (Doc. 92).

       Given the combination of the information Defendant already has and the time

Plaintiffs and the interested parties would have to spend to find and redact the medical

files, the Court finds that the information that Defendant seeks can be found in the CAR,

PCR, other required reporting documents found under Ohio’s laws and regulations, or

summaries already provided and will not require Plaintiffs spend nearly 12,500 hours

producing the redacted files. The Court further finds that information not found in those



                                               8
mandatory reports may be found in the summaries that Plaintiffs offered and Defendant

has, to date, declined to accept as an adequate substitute. (Doc. 107, PageID 1650).

With respect to the first group of requested documents, Plaintiffs offered to produce a

Form 51, Post-Abortion Complication Log, for all complications treated at PPSWO since

mid-2014 and a similar summary from WMGPC. (Doc. 92, Attachments 7, 8). The Court

will order Plaintiffs to produce those documents to Defendant within thirty (30) days of this

order. WMGPC did not provide a time frame for its offer, thus the Court will utilize the

time frame found in Defendant’s initial request i.e., January 2011 to the present. With

respect to the second group of requested documents, PPSWO identified 20 patient charts

and agreed to produce the PCR forms for Defendant, if available, and WMGPC identified

34 patient charts and agreed to produce the PCR forms for Defendant, if available. (Doc.

92, Attachment 7). The Court will order Plaintiffs to produce those documents, if available,

to Defendant within 30 days of this order.

       The Court also notes Plaintiffs and the interested parties argument that, “expert

testimony on abortion safety would be far more probative on this topic that [(sic)] combing

through hundreds of sensitive patient records.” (Doc. 107, PageID 1655). Although the

Court did not ask Plaintiff if their experts would review patient files at the hearing, Plaintiffs

must inform the Court, within a reasonable time-frame, if they plan to provide their experts

with patient files. Cf. June Med. Servs., LLC v. Gee, No. CV 16-444-BAJ-RLB, 2018 WL

4956108, at *2 (M.D. La. Oct. 12, 2018) (discussing defendants’ concern that plaintiffs

would provide patient medical files to their experts, which defendants argued would

prejudice them if they were unable to obtain the same patient files).




                                                9
                              ii. Right to Informational Privacy

       The Court finds that Plaintiffs’ and the interested parties’ patients have a greater

interest in keeping their medical records private than Defendant’s interest in obtaining

those files for use in this matter. See Bloch v. Ribar, 156 F.3d 673, 684 (6th Cir. 1998)

(citing J. P. v. DeSanti, 653 F.2d 1080, 1090-91 (6th Cir. 1981)).

       In Whalen v. Roe, 429 U.S. 589 (1977), the U.S. Supreme Court acknowledged

two privacy principles that stem from the Fourteenth Amendment. Bloch, 156 F.3d 673

at 683. The first privacy principle protects one’s right to make certain personal choices,

see e.g., Roe v. Wade, 410 U.S. 113 (1973), whereas the second privacy principle

protects one’s “right to control the nature and extent of information released about that

individual,” Bloch, 156 F.3d at 683 (citing Whalen, 429 U.S. at 599-600). The second

principle is also known as one’s informational right to privacy and is at issue in this case.

       The U.S. Court of Appeals for the Sixth Circuit (“Sixth Circuit”) construes the

informational right to privacy to extend “only to interests that implicate a fundamental

liberty interest.” Bloch, 156 F.3d at 684 (citing DeSanti, 653 F.2d at 1090 and Kallstrom

v. City of Columbus, 136 F.3d 1055, 1061 (6th Cir. 1998) (“This circuit . . . will only

balance an individual's interest in nondisclosure of informational privacy against the

public's interest in and need for the invasion of privacy where the individual privacy

interest is of constitutional dimension.”)).       Consequently, in the Sixth Circuit, “a

constitutional right to nondisclosure of certain types of private information exists, but not

all disclosures of private information will trigger constitutional protection.” Bloch, 156 F.3d

at 684. The Sixth Circuit uses a “two-step process for analyzing informational right-to-

privacy claims: (1) the interest at stake must implicate either a fundamental right or one



                                              10
implicit in the concept of ordered liberty; and (2) the government's interest in

disseminating the information must be balanced against the individual's interest in

keeping the information private.” Id. (citing DeSanti, 653 F.2d at 1090-91). And, “[o]nly

after a fundamental right is identified should the court proceed to the next step of the

analysis—the balancing of the government's interest in disseminating the information

against the individual's interest in keeping the information private.” Lambert v. Hartman,

517 F.3d 433, 440 (6th Cir. 2008).

       Beginning with the step one, the Sixth Circuit has found, at least, two instances in

which the interest at stake implicates a fundamental right: where the release of

information could lead to bodily harm or where the information is of a sexual, personal,

and humiliating nature. See e.g., Kallstrom, 136 F.3d at 1062 (holding that undercover

police officers possessed a privacy interest “in preserving their lives and the lives of . . .

their family members, as well as preserving their personal security and bodily integrity”);

Bloch, 156 F.3d at 685 (holding that “sexuality and choices about sex . . . are interests of

an intimate nature which define significant portions of our personhood.”); see also

Lambert, 517 F.3d at 441(stating that “[t]he clear principle emerging from Bloch is that the

sheriff's publication of the details of Bloch's rape implicated her right to be free from

governmental intrusion into matters touching on sexuality and family life, and that to

permit such an intrusion would be to strip away the very essence of her personhood.”).

Here, the Court finds that the interest at stake implicates a fundamental right, as the

information Defendant seeks about Plaintiffs’ and the interested parties’ patients is of a

sexual, personal, and humiliating nature in that their medical records surrounding their

abortion procedures necessarily include details regarding the patients’ sexuality and



                                             11
sexual choices. See Bloch, 156 F.3d at 685.

       Turning to the step two, “[w]here state action infringes upon a fundamental right,

such action will be upheld . . . only where the governmental action furthers a compelling

state interest.” Id. at 686 (quoting Kallstrom, 136 F.3d at 1064)). Defendant asserts that

obtaining the requested information in patients’ medical files furthers Ohio’s safety

“interest in ensuring that clinics are preparing in advance for when problems happen” and

“interest in regulating outpatient surgical facilities.” (Doc. 92, PageID 891-92).

       Although Defendant articulates why he wants the individual medical records, he

provides no argument as to why his stated interests outweigh the patients’ interest in

preventing the dissemination of the details of their medical files from their abortion

services, including their complete medical histories, to the state. Rather, he appears to

accept that there are confidentially interests at play and contends that those interests are

adequately safeguarded, as there are protective orders in place and Plaintiffs and the

interested parties can redact any identifying information from the medical files such that

the Court need not engage in balancing his interests with those of the patients. (Doc. 92,

PageID 900-901). However, the Court agrees that Defendant’s reliance on the protective

orders and redaction fails to address Plaintiffs’ and the interested parties’ reasonable

apprehension that redacting certain information “does not alter the fundamentally

sensitive and private nature of these records, nor does it ensure that a particular patient’s

identity will not ultimately be disclosed to or discovered by the government or otherwise.”

(Doc. 107, PageID 1657).       Indeed, “[a]lthough the government has agreed to the

redaction of names, addresses, birthdates, and other objectively identifying information,

the [requested medical records] records nevertheless contain other potentially identifying



                                             12
information of an extremely personal and intimate nature, including, among others, types

of contraception, sexual abuse or rape, marital status, and the presence or absence of

sexually transmitted diseases.” Planned Parenthood Fed'n of Am., Inc. v. Ashcroft, No.

C03-4872 PJH, 2004 WL 432222, at *2 (N.D. Cal. Mar. 5, 2004). Defendant does not

address this concern or the concern that “it is unlikely that the individual patients whose

records are being produced would have notice or an opportunity to contest disclosure.”

Id. The Court will not produce arguments that Defendant failed to make.

      Finally, Defendant asserts that the patient files “can show” “the types of problems

that could result in future emergencies or transfers” and “may also provide insight into

why having regulations in place for emergency transfers is necessary.” (Doc. 92, PageID

899). However, the Court is not convinced that Defendant’s interest in the possibility that

he may find something in the requested patient medical records outweighs the patients’

potential loss of privacy resulting from the disclosure of their medical records to the

government. Rather, the Court finds that, based the facts of this case, the potential harm

resulting from disclosure exceeds Defendant’s interest, particularly in light of all of the

information regarding abortion complications that he already has. In sum, Defendant fails

to establish that producing Plaintiffs’ and the interested parties’ individual patients’

medical records, even if redacted, “are routine discovery obligations,” (Doc. 92. PageID

893), such that the Court should compel their production.



                                   IV. CONCLUSION

      Based on the foregoing, the Court ORDERS that Defendant’s Motion to Compel,

(Doc. 92), is DENIED. However, the Court ORDERS that Plaintiffs provide Defendant,



                                            13
within 30 days of the date of this order, (1) a Form 51, Post-Abortion Complication Log,

for all complications treated at PPSWO since mid-2014 and a similar summary from

WMGPC since January 2011 and (2) the PCR forms, if available, from the 20 patient

charts PPSWO identified and from the 34 patient charts WMGPC identified with respect

to Defendant’s second group of requested documents.

      IT IS SO ORDERED.
                                               _s/ Michal R. Barrett_______
                                               Michael R. Barrett, Judge
                                               United States District Court




                                          14
